Title: To James Madison from Charles H. Philips, 30 March 1821
From: Philips, Charles H.
To: Madison, James


                
                    Sir
                    Baltimore March 30th 1821
                
                In writing to a person who has filled one of the greatest offices in our country, that of chief magistrate of our republic, I am sensible of the many disadvantages I labour under in introducing myself to your notice; not only from my own inferiority, in talents and knowledge; but from the obscurity of my life, which is little known beyond my own private circle: but Sir, I am far from being discouraged in my attempt, particularly when a few days ago, I see you were toasted at a public dinner as the friend of Man. Now Sir to whom else could I better apply than to the friend of man and I assure you Sir I should be far from applying to any one if I did not really stand in need of a friend and though it may appear strange, that I should address a person on this subject at so great a distance, and with whom I have no acquaintance; yet it is from the conviction that the Philanthropist has his friends every where and that he is a friend to them any where. You must know sir that after receiving a first rate education I commenced business in this city and from unforeseen events was so unfortunate as to lose a great part of my capital and consequently became involved in debt: the property coming to me from my fathers estate I can not get yet and I have applied to several of my friends here to let me have some money on mortgage but their reply is they can not spare any &ce.
                Now Sir you are fully sensible of the many failures and calamities that has befallen our city and pervaded every rank, age and desc[r]iption of People and being a young man just commencing business I felt very loathe to cheat any one or take the benifit of the insolvent act: in fine Sir I stand very much in need of a friend and if you are disposed to assist me I will give you all the information necessary as to my character &ce from some of

the most respectable people in this city; at least sir if you can not let me have any money be so good as to return me a little of your salutary advice which will be thankfully received by your very humble Servant
                
                    Chas H Philips
                
            